IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-44,856-04


IN RE BOBBY WAYNE WOODS




ON PETITION FOR WRIT OF PROHIBITION
IN CAUSE NO. 7487 FROM THE

355TH DISTRICT COURT OF HOOD COUNTY



Per Curiam.

ORDER


	Relator asks this Court to issue a writ of prohibition ordering the Director of the Texas
Department of Criminal Justice - Institutional Division (TDCJ - ID) to refrain from carrying
the sentence in his case into execution Thursday, January 17, 2008.
	Applicant was convicted of capital murder on May 21, 1998.  We affirmed the
conviction and sentence on direct appeal.  Woods v. State, AP-73,136 (Tex. Crim. App. June
14, 2000).  On September 15, 1999, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Woods, WR-44,856-01 (Tex.
Crim. App. September 13, 2000).  Applicant filed a subsequent application which met the
requirements for consideration of claims under Article 11.071, Section 5.  After the
convicting court conducted a hearing and entered findings we denied relief.  Ex parte Woods,
WR-44,856-02 (Tex. Crim. App. April 27, 2005).
	We find that Respondent Nathaniel Quarterman, Director TDCJ - ID and the Real Party
in Interest, Robert Christian, District Attorney, Hood County shall be given the opportunity to
respond to the allegations.  Any written response shall be filed directly with this Court within
thirty days of the date of this order.  Specifically, Respondent shall address the question of
whether the current method of administering lethal injection in Texas constitutes cruel and
unusual punishment such that the respondent would violate the Eighth Amendment if he
complied with the Warrant of Execution.
	No extensions shall be granted.
	IT IS SO ORDERED THE 7TH DAY OF NOVEMBER, 2007.
Do Not Publish